EXHIBIT (10.2)

SKYLINE CORPORATION

2015 STOCK INCENTIVE PLAN

Section 1.    Plan Purpose. The purpose of the SKYLINE CORPORATION 2015 STOCK
INCENTIVE PLAN (the “Plan”) is to promote the long-term interests of Skyline
Corporation (the “Company”) by providing certain key employees, directors and
independent contractors of the Company with an opportunity to acquire shares of
common stock of the Company, $.0277 par value (“Shares”, and each a “Share”), or
other Awards (defined below), thereby providing them with an increased incentive
to work for the success of the Company and to enable the Company to attract and
retain capable employees, directors and independent contractors.

Section 2.    Definitions. In addition to terms defined elsewhere in this Plan,
the following definitions are applicable to this Plan:

“Award” means any award made under this Plan, including the grant of an ISO, an
NQSO, Restricted Stock, Restricted Stock Unit, Stock Appreciation Rights,
Performance Award, or any combination of the foregoing pursuant to the terms of
this Plan.

“Award Agreement” means the written agreement setting forth the terms and
provisions applicable to an Award.

“Board” means the Board of Directors of the Company.

“Cause” means, with respect to any Participant: (i) the conviction of, or
admission of guilt or plea of no contest by, the Participant in a criminal
proceeding with respect to any crime, whether or not involving the Company,
which constitutes a felony in the jurisdiction involved; (ii) the embezzlement
or misappropriation of property of the Company or any of its affiliates, or any
other act involving fraud or dishonesty with respect to the Company or any of
its affiliates; (iii) habitual alcohol or substance abuse; (iv) the
Participant’s failure to perform to the reasonable satisfaction of the Board the
Participant’s duties, responsibilities and/or services for the Company assigned
or delegated to the Participant, which failure, in the reasonable judgment of
the Board, in its sole discretion, continues for a period of ten (10) days after
written notice thereof is given to the Participant by the Board; (v) the
Participant’s material breach and/or non-compliance by the Participant of/with
any of the Participant’s employment obligations (if applicable) or obligations
as an independent contractor to the Company (if applicable), which breach, in
the reasonable judgment of the Board, in its sole discretion, is not or cannot
reasonably be expected to be cured promptly, after written notice given to the
Participant by the Board; (vi) with respect to a Participant who is a member of
the Board, the removal of such Participant from the Board for any reason that
the Board or the shareholders determine to be actions or omissions by such
Participant that were materially detrimental to the Company and/or constituted a
material failure by such Participant to perform his or her duties as a member of
the Board; or (vii) any breach by the Participant of his or her statutory,
common law or contractual duties not to compete with the Company or any of its
affiliates or not to disclose or reveal confidential information or trade
secrets of the Company or any of its affiliates. If a Participant is party to a
written employment agreement with Company (an “Employment Agreement”) that
provides a definition of Cause different from the above, the definition of Cause
in the Employment Agreement shall apply with respect to Participant for purposes
of the Plan.

 

1



--------------------------------------------------------------------------------

“Change of Control” means (i) the consummation of a plan of merger or
consolidation of Company with any other corporation or entity (other than a
corporation or entity directly or indirectly controlled by the Company) as a
result of which the holders of the voting stock of the Company receive less than
fifty percent (50%) of the voting stock or equity of the surviving or resulting
corporation or entity; (ii) the acquisition by any person or entity (or more
than one person or entity acting as a group) in any one (1) year period of the
beneficial ownership of more than fifty percent (50%) of the combined voting
power of the then outstanding voting stock of Company; provided, that any
acquisition by an employee, or group composed entirely of employees, any
qualified retirement plan, or any other employee benefit plan (or related trust)
sponsored or maintained by Company or any entity controlled by Company shall not
constitute a Change in Control; or (iii) the sale or other disposition of all or
substantially all the assets of Company (other than as security for the
obligations of the Company) to a person or entity (or more than one person or
entity acting as a group) which is not controlled by Company or by the persons
or entities controlling Company immediately prior thereto.

“Code” means the Internal Revenue Code of 1986, as amended, and interpretive
rules and regulations thereunder.

“Committee” means the Compensation Committee of the Board, which consists of
members of the Board who are each a “non-employee director” as provided under
Rule 16b-3 of the Exchange Act, an “outside director” as provided under Code
Section 162(m), and an “independent director” under the rules of the NYSE MKT or
any other securities exchange or inter-dealer quotation system on which the
Shares are listed or quoted. The members of the Committee shall be appointed by
the Board.

“Date of Grant” means the date on which an Award is granted, as determined by
the Committee.

“Disability” means the total and permanent disability of an individual as
determined by the Board which renders the individual unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
(12) months.

“Effective Date” shall have the meaning set forth in Section 17 of this Plan.

“Employee” means any person who is an employee of the Company as determined
pursuant to the Code.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exercise Price” means the price per Share at which Shares subject to an Option
may be purchased upon exercise of the Option (which shall never be less than
Fair Market Value on the Date of Grant).

“Fair Market Value” means the closing price of a Share on the trading day of the
Date of Grant (or, if there is no reported sale on such date, on the last
preceding date on which any reported sale occurred) on the principal exchange on
which the Shares are listed for trading, or if the Shares are not listed for
trading on any exchange, the mean between the closing high bid and low asked
quotations of one Share on the date in question as reported by any quotation
system on which trading prices for the Shares are quoted, or, if no such
quotations are available, the fair market value on such date of one Share, as
determined by the Committee in good faith by the reasonable application of a
reasonable valuation method which meets the standards set forth in Section 409A
of the Code or Section 422 of the Code, as applicable.

 

2



--------------------------------------------------------------------------------

“ISO” means an Option that meets the requirements of Code Section 422.

“NQSO” means an Option that is not an ISO.

“Option” means any option to purchase Shares granted pursuant to the Plan.

“Participant” means an Employee, member of the Board or independent contractor
of the Company selected by the Committee to receive an Award.

“Performance Award” means the right to receive a payment (measured by (i) the
Fair Market Value of a specified number of Shares at the end of a designated
period, (ii) the increase in the Fair Market Value of a specified number of
Shares during a designated period or (iii) a fixed cash amount payable at the
end of a designated period) contingent upon the extent to which one or more
Performance Goals have been met during the designated period. Payment may be
made in cash, in Shares or a combination of the two, as the Committee
determines.

“Performance Goals” means any goals the Committee establishes with respect to
the Company, its business, or the Participant.

“Restricted Stock” means a Share that is subject to a risk of forfeiture or
restrictions on transfer, or both a risk of forfeiture and restrictions on
transfer.

“Restricted Stock Unit” means the right to receive a payment equal to the Fair
Market Value of one Share. Payment may be made in cash, in Shares or a
combination of the two, as the Committee determines.

“Rule 16b-3” means Rule 16b-3 as promulgated by the Securities and Exchange
Commission under Section 16(b) of the Exchange Act, as such rule may be amended
from time to time, and any successor rule.

“Stock Appreciation Rights” mean Awards granted pursuant to Section 7.

“Termination Date” means, with respect to any Participant, the date of such
Participant’s Termination of Service.

“Termination of Service” means (a) with respect to a Participant who is an
Employee, the termination of the employment relationship between the Employee
and the Company and each of its affiliates, (b) with respect to a Participant
who is a member of the Board, the Participant’s removal or resignation from the
Board or the failure of such Participant to be re-elected to the Board, and
(c) with respect to a Participant who is an independent contractor of the
Company, the termination or expiration of the independent contractor engagement
between the Participant and the Company and each of its affiliates.

Section 3.    Shares Subject to Plan. Subject to adjustment by the operation of
Section 9 of this Plan, the maximum number of Shares that may be issued pursuant
to Awards under this Plan, whether such Awards be with respect to ISOs or NQSOs
or Restricted Stock or any combination of them, is Seven Hundred Thousand
(700,000), which may include authorized and unissued Shares of

 

3



--------------------------------------------------------------------------------

the Company or Shares reacquired by the Company. Shares that are withheld to
satisfy payment of the Exercise Price or any tax withholding obligation, and any
Shares subject to an Award that expires, terminates, is forfeited, or is
surrendered for cancellation, may be subject to new Awards under this Plan.

Section 4.    Administration of the Plan. The Plan shall be administered by the
Committee. Except as limited by the express provisions of the Plan, the
Committee shall have sole and complete authority and discretion to (a) select
Participants and grant Awards; (b) determine the number of Shares to be subject
to types of Awards generally, as well as to individual Awards granted under the
Plan; (c) determine the terms and conditions upon which Awards shall be granted
under the Plan; (d) prescribe the form and terms of instruments evidencing such
grants; (e) establish from time to time procedures and regulations for the
administration of the Plan; (f) interpret the Plan; (g) determine whether an
Award of an Option is an ISO or NQSO; and (h) make all determinations deemed
necessary or advisable for the administration of the Plan. The Committee shall,
without limitation, have authority to accelerate the vesting of Awards made
hereunder and to make amendments or modifications of the terms and conditions
(including exercisability of the Awards) relating to the effect of termination
of employment or services of a Participant. All determinations and decisions
made by the Committee pursuant to the provisions of the Plan shall be final,
conclusive, and binding on all persons, and shall be given the maximum deference
permitted by law.

Section 5.    General Provisions Regarding Awards and Award Agreement.

5.1    Award Agreement. No person shall have any rights under any Award granted
under the Plan unless and until the Company and the Participant to whom such
Award shall have been granted shall have executed and delivered an Award
Agreement or received any other Award acknowledgment authorized by the Committee
expressly granting the Award to such person and containing provisions setting
forth the terms of the Award. Award Agreements with respect to Options shall
specify the Exercise Price, the time or times at which an Option will vest or
become exercisable, the number of Shares to which the Option pertains, and
whether the Option is intended to be an ISO or NQSO. If there is any conflict
between the provisions of an Award Agreement and the terms of the Plan, the
terms of the Plan shall control.

5.2    Awards May Be Granted Separately or Together; No Limitations on Other
Awards. Awards may be granted either alone or in addition to, in tandem with, or
in substitution for any other Award or any award granted under any other plan of
the Company or any Affiliate, and the terms and conditions of an Award need not
be the same with respect to each Participant.

5.3.    Other Terms and Conditions. The grant of any Award may also be subject
to other provisions (whether or not applicable to the Award granted to any other
Participant) as the Committee determines appropriate, including, without
limitation, provisions for:

5.3.1    Deferral. One or more means to enable Participants to defer the
delivery of Shares or recognition of taxable income relating to Awards or cash
payments derived from the Awards on such terms and conditions as the Committee
determines, including, by way of example, the form and manner of the deferral
election, the treatment of dividends paid on the Shares during the deferral
period or a means for providing a return to a Participant on amounts deferred,
and the permitted distribution dates or events (provided that no such deferral
means may result in an increase in the number of Shares issuable under this
Plan); and

 

4



--------------------------------------------------------------------------------

5.3.2.    Dividends. Giving the Participant the right to receive dividend
payments, dividend equivalents or other distributions with respect to Awards
that are denominated or payable in, valued in whole or in part by reference to,
or otherwise based on, Shares; provided, however, that any such dividends,
dividend equivalents or distributions shall be held in the custody of the
Company and shall be subject to the same restrictions on transferability and
forfeitability that apply to the corresponding Awards; and provided further that
neither dividend payments nor dividend equivalent payments shall be made with
respect to the Shares subject to Options or Stock Appreciation Rights.

Section 6.    Award of Options. The Committee, in its sole discretion, may grant
(a) ISOs and/or NQSOs to those Employees of the Company who, in the opinion of
the Committee, have the capacity for contributing in a substantial measure to
the successful performance of the Company, and (b) NQSOs to one or more members
of the Board and/or independent contractors of the Company who, in the opinion
of the Committee, contribute in a substantial measure to the successful
performance of the Company.

6.1.    Substitute Options. In the event the Company consummates a transaction
described in Section 424(a) of the Code, persons who become Employees on account
of such transaction may be granted Options in substitution for options granted
by the former employer or entity. The Committee, in its sole discretion and
consistent with Section 424(a) of the Code, shall determine the Exercise Price
of the substitute Options.

6.2.    Termination of Options. An Option shall terminate on, and may not be
exercised after, the tenth (10th) anniversary of the Date of Grant; provided,
however, that an Option will terminate earlier than such tenth anniversary (but
under no circumstances shall it terminate later than such tenth anniversary) in
the event of any of the following:

6.2.1.    ISOs. An ISO shall terminate earlier in accordance with Section 10 of
this Plan.

6.2.2.    Award Agreement. The Option may terminate earlier in accordance with
the terms of the applicable Award Agreement.

6.2.3.    Termination of Service. Except as otherwise provided in the Agreement,
or in an Employment Agreement, if a Participant has a Termination of Service for
any reason, then (i) any Option or portion thereof that is unvested (or
otherwise unexercisable) as of the Termination Date shall terminate as of the
Termination Date, and (ii) any Option or portion thereof that has previously
vested (and is otherwise exercisable) as of the Termination Date shall terminate
on the date that is ninety (90) days after the Termination Date; provided,
however, if the Termination of Service is for Cause any Option or portion
thereof that has previously vested (and is otherwise exercisable) shall
terminate as of the Termination Date; provided, further, however, that if the
Participant should die or suffer a Disability during such ninety-day period, and
the applicable Award Agreement does not provide otherwise, such Option or
portion thereof shall terminate on the date that is twelve (12) months after the
Termination Date.

 

5



--------------------------------------------------------------------------------

6.3.    Exercise of Options.

6.3.1.    Exercise Period. Subject to any vesting provisions or other
conditions, restrictions or limitations regarding the exercise of an Option as
determined by the Committee, an Option may be exercised, in whole or in part, at
any time beginning on the Date of Grant and ending on the date the Option
expires or otherwise terminates in accordance with the Award Agreement and this
Plan.

6.3.2.    Parties Who May Exercise. During the lifetime of a Participant to whom
an Option was granted, such Option may be exercised only by the Participant.
After the death of the Participant, but prior to the termination of the Option,
such Option may be exercised by the Participant’s legal representative.

6.3.3.    Notice and Payment. To exercise an Option, the Participant must give
written notice to the Company (which shall specify the number of Shares with
respect to which the Participant elects to exercise the Option) together with
full payment of the Exercise Price, plus the amount of taxes (if any) required
by the Company to be withheld pursuant to Section 15 hereof. The date of
exercise shall be the date on which the notice and payment are received by the
Company. Payment of the Exercise Price shall be made in cash (including check,
bank draft, or money order), or if permitted by the Committee in its sole
discretion, (i) by requesting that the Company withhold Shares issuable upon
exercise of the Option having an aggregate Fair Market Value on the date of
exercise equal to the aggregate Exercise Price, or (ii) through a combination of
cash and such Shares.

6.3.4.    Settlement Following Death of Participant. Following the death of any
Participant to whom an Option was granted under this Plan, the Board, as an
alternative means of settlement of such Option, may elect to pay to the person
properly exercising such Option the amount by which the Fair Market Value per
Share on the date of exercise exceeds the Exercise Price, multiplied by the
number of Shares with respect to which such Option is properly exercised. Any
such settlement of an Option shall be considered an exercise of such Option for
all purposes of the applicable Award Agreement and this Plan.

6.4.    Additional Provisions With Respect to ISOs. Notwithstanding any contrary
provision herein or in any Award Agreement, ISOs shall be subject to the
following:

6.4.1.    Eligible Participants. ISOs may be granted only to persons who are
Employees as of the Date of Grant.

6.4.2.    Limit on the Fair Market Value of Shares. The aggregate Fair Market
Value of the Shares (determined as of the Date of Grant) with respect to which
ISOs are exercisable for the first time by any Employee during any calendar year
(under all plans of the Company including this Plan) shall not exceed $100,000.

6.4.3.    Minimum Exercise Price. The Exercise Price for Shares issuable upon
the exercise of ISOs awarded under this Plan may not be less than the Fair
Market Value of the Shares on the Date of Grant; provided, however, that the
Exercise Price may not be less than 110% of the Fair Market Value of the Shares
on the Date of Grant with respect to ISOs granted to any Employee who (together
with persons whose stock ownership is attributed to the Employee pursuant to
Section 424(d) of the Code), owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company on the Date of
Grant.

 

6



--------------------------------------------------------------------------------

6.4.4.    Termination of Service. No ISO may be exercised more than ninety
(90) days after the Employee’s Termination of Service for any reason; provided,
however, that if an Employee has a Termination of Service as a result of his or
her Disability or death, then such ISO may not be exercised more than twelve
(12) months after the Employee’s Disability or death.

6.4.5.    Maximum Term. No ISO may be exercised after the expiration of ten
(10) years after the Date of Grant; provided, however, that if the ISO is
granted to an Employee who (together with persons whose stock ownership is
attributed to the Employee pursuant to Section 424(d) of the Code), owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company, the ISO may not be exercised after the expiration of five
(5) years after the Date of Grant.

6.4.6.    Transfer Restrictions. No ISO shall be transferable by the Participant
other than by will or the laws of descent and distribution.

6.4.7.    Parties Who May Exercise. No ISO shall be exercisable during the
Participant’s lifetime by anyone other than the Participant.

6.4.8.    Shares. With respect to ISOs, any Shares received upon exercise of the
ISO generally are not eligible for tax treatment under Section 422 of the Code
if the Shares are sold or otherwise transferred prior to the later of (i) two
(2) years from the Date of Grant of the ISO, or (ii) one (1) year from the date
of exercise of the ISO.

6.4.9.    Participant Responsibilities. If a Participant shall dispose of Stock
acquired through exercise of an ISO within either (i) two (2) years after the
date the Option is granted or (ii) one (1) year after the date the Option is
exercised (i.e., in a disqualifying disposition), such Participant shall notify
the Company within seven (7) days of the date of such disqualifying disposition.

Unless otherwise provided by the Committee in an Award Agreement, to the extent
that an Option does not qualify as an ISO because of its provisions, the time
and manner of its exercise, or otherwise, the Option or portion thereof which
does not so qualify shall constitute a separate NQSO.

Section 7.    Stock Appreciation Rights. The Committee is hereby authorized to
grant Stock Appreciation Rights to Employees and non-Employee Directors, in such
amounts as it shall determine. Subject to the terms of the Plan and any
applicable Award Agreement, a Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive, upon exercise thereof,
the excess of (i) the Fair Market Value of one Share on the date of exercise
over (ii) the grant price of the Stock Appreciation Right as specified by the
Committee, which shall not be less than 100% of the Fair Market Value of one
Share on the date of grant of the Stock Appreciation Right. The Committee shall
determine all other terms and conditions of a Stock Appreciation Right,
including but not limited to the term (which shall not be longer than ten years
after the date the Stock Appreciation Right is granted), methods of exercise,
and methods of settlement (including whether Stock Appreciation Rights will be
settled in cash, Shares, other securities, other Awards, or other property, or
any combination of them). The Committee may impose such conditions or
restrictions on the exercise of any Stock Appreciation Right as it may deem
appropriate.

 

7



--------------------------------------------------------------------------------

Section 8.    Grant of Other Awards (e.g.; Performance Awards, Restricted Stock,
Restricted Stock Units). Other Awards, valued in whole or in part by reference
to, or otherwise based on, Shares, including but not limited to Performance
Awards, shares of Restricted Stock, and Restricted Stock Units, may be granted
either alone or in addition to or in conjunction with other Awards for such
consideration, if any, and in such amounts and having such terms and conditions
as the Committee may determine, subject to the following limitations:

8.1.    Pricing. Any Award that provides for purchase rights with respect to
Shares shall be priced at no less than 100% of Fair Market Value on the grant
date of the Award.

8.2.    Vesting. In the case of any Award that vests, or that is realized, upon
the achievement of one or more Performance Goals, the Award must have a
performance period of at least one (1) fiscal year of the Company; provided that
the Committee may provide that the Award will be deemed earned in whole or in
part upon the Participant’s termination of employment as a result of death or
disability, or upon a Change of Control, and with respect to Awards that are not
intended to qualify as performance-based compensation under Section 162(m) of
the Code, upon the Participant’s retirement.

8.3.    Limit on Awards. The total number of Awards made under this Section that
do not constitute Performance Awards, Restricted Stock or Restricted Stock Units
and that are valued by reference to the full value of Shares shall be limited to
not more than 100% of the total number of Shares available under the Plan
pursuant to Section 3.

8.4.    Participant Limits. Subject to Section 9, the following limits apply to
Awards under this Section:

8.4.1.    Restricted Stock or Restricted Stock Units. No Participant may be
granted Awards under this Section that could result in such Participant
receiving Awards of Restricted Stock or Restricted Stock Units relating to more
than 100,000 shares during any fiscal year of the Company;

8.4.2.    Performance Award. No Participant may be granted Awards under this
Section that could result in such Participant receiving, with respect to a
Performance Award, payment of more than $500,000 in respect of any performance
periods beginning in the same fiscal year of the Company; or

8.4.3.    Other Share-Based Awards. No Participant may be granted Awards under
this Section that could result in such Participant receiving other Share-based
Awards with an aggregate Fair Market Value of more than $500,000, determined as
of the date of grant, during any fiscal year of the Company.

8.5.    Notice of Election. If a Participant elects, under Code Section 83, to
be taxed at the time an Award of Restricted Stock (or other property subject to
such Code section) is made, rather than at the time the Award vests, such
Participant shall notify the Company within seven (7) days of the date the
Restricted Stock subject to the election is awarded.

Section 9.    Adjustments Upon Changes in Capitalization. In the event of any
change in the outstanding shares of the Company’s common stock (of any class)
subsequent to the Effective Date of this Plan by reason of any recapitalization,
stock split, stock dividend, combination of shares, or change in the corporate
structure or capital structure of the Company, or by reason of any merger,
consolidation, share exchange, or similar statutory transaction other than a
Change of Control (which

 

8



--------------------------------------------------------------------------------

is governed by Section 10), the maximum aggregate number and class of Shares as
to which Awards may be granted under the Plan, and the number and class of
Shares and the Exercise Price of Options with respect to Awards previously
granted under the Plan, shall be adjusted by the Committee, in its sole
discretion, in order to preclude, to the extent practicable, the enlargement or
dilution of the rights and benefits incident to such Awards and to preserve the
availability of Shares for future grants under the Plan. Any determination by
the Committee with respect to the foregoing matters shall be final, conclusive,
and binding on all Participants.

Section 10.    Change of Control. Except as otherwise specifically provided in
the Award Agreement, in the event of a Change of Control, the Board may, in its
sole discretion, provide for the treatment of Awards in any manner its deems
appropriate, including substituting for any and all outstanding Awards under
this Plan such alternative consideration as it in good faith may determine to be
equitable in the circumstances and may require in connection therewith the
surrender of all Awards so replaced or the acceleration of the vesting of any
Option or the provision of the same consideration, calculated on a per Share
basis, as the holders of Shares were entitled to receive as if the Options were
exercised. The adjustments contained in this Section and the manner of
application of its provisions shall be determined solely by the Board.

Section 11.    Assignments and Transfers of Awards. Except as expressly
authorized by the Committee in the Award Agreement or as set forth in this
Section, Awards may not be assigned, encumbered, hypothecated, or otherwise
transferred other than by will or the laws of descent and distribution, or
pursuant to a qualified domestic relations order (as defined under the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended, or
the regulations thereunder). The Company shall not be liable to any person for
honoring the exercise of an Option granted to a deceased Participant by the
person or persons the Company shall have determined in good faith to have
acquired the Option.

Section 12.    Participant Rights Limited. No Employee, member of the Board or
independent contractor of the Company shall have a right to be selected as a
Participant or, having been so selected, to be selected again as a Participant.
No Employee, member of the Board or independent contractor shall have any claim
or right to be granted an Award under this Plan or under any other incentive or
similar plan of the Company or any of its affiliates. Neither this Plan nor any
action taken pursuant to this Plan shall be construed as providing a contract of
employment for any term or giving any person any right to be retained in the
employ or service of the Company.

Section 13.    Shareholder Rights. No Participant or other person shall have any
of the rights or privileges of a shareholder of the Company with respect to any
Shares issuable pursuant to an Award unless and until certificates representing
the Shares shall have been issued, recorded on the records of the Company or its
transfer agents or registrars and delivered to the Participant or other person
entitled to the Shares.

Section 14.    Compliance With Laws and Regulations. If, at the time Shares are
to be delivered under this Plan, the class of stock of which such Shares are a
part is listed or traded on any stock exchange, quotation, or similar system,
including any over-the-counter bulletin board, then the Company shall not be
required to deliver such Shares until any applicable requirements of such
exchange or system have been complied with. In addition, the Company shall not
be required to deliver any Shares under this Plan prior to the completion of
such registration or other qualification of such Shares under any federal or
state law, rule, or regulation, as the Company shall determine to be necessary
or advisable. In the case of officers of the Company and other persons subject
to Section 16(b) of the Exchange Act, the Committee may at any time impose any
limitations upon the exercise

 

9



--------------------------------------------------------------------------------

of an Option that, in the Committee’s discretion, are necessary or desirable in
order to comply with such Section 16(b) and the rules and regulations
thereunder. If the Company, as part of an offering of securities or otherwise,
finds it desirable because of federal or state regulatory requirements, to
reduce the period during which any Option may be exercised, the Committee may,
in its discretion and without the Participant’s consent, so reduce such period
on not less than 15 days written notice to the holder thereof.

Section 15.    Withholding Tax. If a Participant or other person is entitled to
receive Shares pursuant to the exercise of an Option, the Company shall have the
right to require the Participant or such other person to pay the Company the
amount of any taxes that the Company is required to withhold with respect to
such Shares, or, in lieu thereof, to retain (and sell, if the Company so
chooses) a number of Shares sufficient to cover the amount required to be
withheld. The Company also shall have the right to deduct from all dividends
paid with respect to Shares retained pursuant to this Section the amount of any
taxes that the Company is required to withhold with respect to such dividend
payments.

Section 16.    Termination, Amendment and Modification of the Plan. The Board
may at any time terminate, and may at any time and from time to time and in any
respect amend or modify, the Plan; provided, however, that to the extent
necessary to comply with Rule 16b-3 under the Exchange Act or Section 422 of the
Code (or any other applicable law or regulation, including requirements of any
stock exchange or quotation system on which the Shares are listed or quoted),
shareholder approval of any Plan amendment shall be obtained in such a manner
and to such a degree as is required by the applicable law or regulation; and
provided further, that no termination, amendment or modification of the Plan
shall in any manner adversely affect the rights of any Participant who has been
granted an Award pursuant to the Plan without the consent of the Participant to
whom the Award was granted.

Section 17.    Effective Date of Plan. This Plan is effective as of June 25,
2015 (the “Effective Date”); provided that the shareholders also shall approve
this Plan within twelve (12) months after the date of adoption by the Board.
With respect to any Options granted under an Award under this Plan or to which
shareholder approval is required by applicable law or stock exchange
requirements, but shareholder approval is not obtained, such Options and the
grant of Award shall terminate and be null and void.

Section 18.    Indemnification of Board and Committee. In addition to such other
rights of indemnification as they may have as directors, the members of the
Board, including the members of the Committee, shall be indemnified by the
Company against the reasonable expenses, including attorneys’ fees actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan or any Option, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by independent legal
counsel selected by the Company) or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such action, suit or proceeding that such member
is liable for negligence or misconduct in the performance of his duties;
provided that within 60 days after institution of any such action, suit or
proceeding a member shall in writing offer the Company the opportunity, at its
own expense, to handle and defend the same.

Section 19.    Unfunded Plan. This Plan is intended to be an unfunded plan for
incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in this Plan or any Award
Agreement shall give the Participant any rights greater than that of a general
unsecured creditor of the Company.

 

10



--------------------------------------------------------------------------------

Section 20.    Governing Law. This Plan and any Award Agreement executed under
this Plan shall be construed in accordance with and governed by the laws of the
State of Indiana without regard to conflicts of law principles thereof.

Section 21.    Recoupment. All Awards and any and all payments made or required
to be made or Shares received or required to be issued hereunder and pursuant to
this Plan or any Award Agreement to any Participant shall be subject to
repayment to the Company by the Participant (and the successors, assigns, heirs,
estate, and personal representative of the Participant) pursuant to the terms of
any clawback, recoupment, or other policy implemented from time to time by the
Board (any such policy, as amended, amended and restated, or superseded, the
“Recoupment Policy”). As additional consideration for any Award granted to a
Participant and for any payment made or required to be made or stock received or
required to be issued hereunder and pursuant to any Award Agreement to any
Participant, each Participant agrees that he or she is bound by and subject to
any Recoupment Policy as in effect at any time and from time to time (whether
before, at, or after the granting or payment of any Award).

*        *        *         *        *        *        *

As Adopted by the Board of Directors of Skyline Corporation

on June 25, 2015

 

11